DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-34, 52-68, and 107-127 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 18, the prior art of record fails to show or suggest the method of installing an erosion control apparatus comprising connecting the plurality of fiber rolls together with a harness cable network to form a fiber roll array, the harness cable network configured to couple the plurality of anchors to one or more of the plurality of fiber rolls such that a holding force is applied to the fiber roll array wherein the harness cable network extends around a mesh that at least partially surrounds one fiber roll, the mesh extending around the fill material of at least one soil lift of the plurality of soil lifts as specifically called for in the claim.
As to claim 52, the prior art of record fails to show or suggest the method of installing an erosion control apparatus comprising connecting the fiber rolls together with a harness cable network to form a fiber roll array, the harness cable network configured to couple the plurality of anchors to one or more of the plurality of fiber rolls such that a holding force is applied to the fiber roll array wherein the harness cable network extends around a mesh that at least partially surrounds one fiber roll, the mesh extending around the fill material of at least one soil lift of the plurality of soil lifts as specifically called for in the claim.

The closest prior art, “Notice of Intent for Coastal Stabilization” by GEI, discloses an erosion control apparatus; however, GEI is silent to the “harness cable network” that serves to couple the anchors to the fiber rolls and further serves to couple fiber rolls to the soil lifts wherein a holding force couples the system components together.  Applicant discloses that such “harness cable network” serves to stabilize the system during coastal storms and other severe erosion events. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL